 



Exhibit 10.1

 

EXECUTION VERSION

 

VOTING AND LOCK UP AGREEMENT

 

This VOTING AND LOCK UP AGREEMENT is made and entered into on February 5, 2018
(this “Agreement”) by and among the persons identified on Schedule A
(collectively, the “Ospraie Group”, and each individually, a “member of the
Ospraie Group”), the persons identified on Schedule B (collectively, the
“Ardsley Group”, and each individually, a “member of the Ardsley Group”), the
persons identified on Schedule C (collectively, the “Marrone Group”, and each
individually, a “member of the Marrone Group”), the persons identified on
Schedule D (collectively, the “Waddell Group”, and each individually, a “member
of the Waddell Group”, and the Waddell Group, together with the Ospraie Group,
the Ardsley Group and the Marrone Group, the “Major Shareholder Groups”, and
each member thereof, a “party” or a “member of a Major Shareholder Group” and
the Waddell Group, together with the Ardsley Group and the Marrone Group, the
“Selected Major Shareholder Groups”, and each member thereof, a “member of a
Selected Major Shareholder Group”) and, solely with respect to Section 8(g)
hereof, Marrone Bio Innovations, Inc., a Delaware corporation (the “Company”),
and is effective on the Closing Date.

 

WHEREAS, in connection with a Securities Purchase Agreement, by and among the
Company and the Buyers party thereto (the “Purchase Agreement”), the Company has
agreed, upon the terms and subject to the conditions of the Purchase Agreement,
to issue and sell to certain members of the Ospraie Group and certain members of
the Ardsley Group (i) shares of Common Stock and (ii) warrants (the “Ospraie
Warrants” and the “Ardsley Warrants”, respectively) to purchase shares of Common
Stock;

 

WHEREAS, in connection with an Omnibus Amendment No. 4 to Note, by and among the
Company, Ospraie Ag Science LLC and members of the Waddell Group (the “Note
Amendment”), the Company has agreed, upon the terms and subject to the
conditions of the Note Amendment, to issue to certain members of the Waddell
Group (i) shares of Common Stock and (ii) warrants (the “Waddell Warrants” and,
together with the Ospraie Warrants and the Ardsley Warrants, the “Warrants”) to
purchase shares of Common Stock;

 

WHEREAS, following the completion of the transactions contemplated by the
Purchase Agreement, members of the Ospraie Group will be, collectively, the
beneficial owners of 30,666,667 of the outstanding shares of Common Stock, in
addition to 30,666,667 shares of Common Stock issuable upon exercise of the
Ospraie Warrants;

 

WHEREAS, members of the Ardsley Group have disclosed publicly that they are,
collectively, the beneficial owners of 3,681,580 of the outstanding shares of
Common Stock, and following the completion of the transactions contemplated by
the Purchase Agreement, will be, collectively, the beneficial owners of
10,348,247 of the outstanding shares of Common Stock, in addition to 5,333,333
shares of Common Stock issuable upon exercise of the Ardsley Warrants;

 

WHEREAS, members of the Waddell Group have disclosed publicly that they are,
collectively, the beneficial owners of 4,726,192 of the outstanding shares of
Common Stock, in addition to 4,000,000 shares of Common Stock subject to
Options, and following the completion of the transactions contemplated by the
Note Amendment, will be, collectively, the beneficial owners of 24,726,192 of
the outstanding shares of Common Stock, in addition to 8,000,000 shares of
Common Stock subject to Options;

 

WHEREAS, members of the Marrone Group have disclosed publicly that they are,
collectively, the beneficial owners of 854,885 of the outstanding shares of
Common Stock, in addition to 565,594 shares of Common Stock subject to Options;

 

WHEREAS, members of the Major Shareholder Groups have engaged, to date, in
various discussions and communications concerning certain Board compositional
and related matters;

 

 

 

 

WHEREAS, each of the Major Shareholder Groups has determined that it is in each
party’s best interests to reach an agreement with respect to the composition of
the Board, the election of directors at the 2018 Meeting and certain related
matters; and

 

WHEREAS, the entry into this Agreement by the Major Shareholder Groups is a
material inducement to the each party’s entry into the Purchase Agreement or
Note Amendment, as applicable;

 

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants,
undertakings and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

1. Definitions. For purposes of this Agreement:

 

“2018 Meeting” means the Company’s annual or special meeting of stockholders
held in 2018 at which, among other things, director-candidates of the Company to
serve in Class II of the Board will be considered and elected by the Company’s
stockholders, and every action or approval by written consent or resolution of
the holders of shares of Common Stock in lieu of any such meeting.

 

“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act.

 

“Associate” has the meaning set forth in Rule 12b-2 under the Exchange Act.

 

“beneficial owner” and “beneficial ownership” have the meanings set forth in
Rule 13d-3 under the Exchange Act.

 

“Board” means the Company’s board of directors.

 

“Charter” means the Company’s Certificate of Incorporation in effect on the date
hereof, as the same hereafter may be amended and in effect from time to time.

 

“Closing Date” has the meaning set forth in the Purchase Agreement.

 

“Common Stock” means the common stock, $0.00001 par value, of the Company.

 

“Common Equivalents” means, collectively, Options and Convertible Securities.

 

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

 

“Controlled Affiliate” means, with respect to any person, any corporation,
limited liability company, partnership, joint venture, trust or other entity or
enterprise, whether or not for profit, that is directly or indirectly controlled
by such person. For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a person, whether through the ownership of voting
securities, by contract or otherwise; provided that direct or indirect
beneficial ownership of capital stock or other interests in an entity or
enterprise entitling the holder thereof to cast 50% or more of the total number
of votes generally entitled to be cast in the election of directors (or persons
performing comparable functions) of such entity or enterprise shall be deemed to
constitute control for purposes of this definition.

 

“Director” means any member of the Board.

 

 

 

 

“Eligible Nominee” means any nominee for Director: (i) who is capable of being
elected to the Board without violation of, and who has complied with, any
applicable law or the requirements of any federal, state, provincial, local or
other court, governmental authority, tribunal, commission or regulatory body or
self-regulatory body, including any securities exchange and regulatory authority
with jurisdiction over the Company or its activities, or any political or other
subdivision, department, agency or branch of any of the foregoing, (ii) who must
not have engaged in acts or omissions constituting a breach of such individual’s
fiduciary duties, if any, to the Company and its shareholders, (iii) who must
not have engaged in acts or omissions that involve intentional misconduct or an
intentional violation of law and that are felonies or violations of law
involving moral turpitude or (iv) must not have engaged in any transaction
involving the Company during the term of such individual’s membership on the
Board, if any, from which such individual derived an improper personal benefit
that was not disclosed to the Board prior to the authorization of such
transaction if such disclosure is required pursuant to the Company’s governing
documents and corporate governance policies, in case of each of the foregoing
(i)-(iv), only as determined by the Board reasonably and in good faith after
consultation with outside legal counsel.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

 

“person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company or partnership, joint venture,
estate, trust, association, organization or other entity of any kind or nature.

 

“Principal Market” means The NASDAQ Capital Market.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“SEC” means the United States Securities and Exchange Commission.

 

2. Representations and Warranties of the Major Shareholder Groups. The Major
Shareholder Groups, and each member of the Major Shareholder Groups, severally,
and not jointly, represents and warrants to the other parties to this Agreement,
with respect to itself, herself or himself, as the case may be, that: (a) such
member, in the case of an individual, has the legal capacity, power and
authority to execute, deliver and perform the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, (b) such
member, in the case of an entity, has the corporate, general partnership,
limited partnership or limited liability company power and authority, as
applicable, to execute, deliver and perform the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, (c) this
Agreement has been duly and validly authorized, executed, and delivered by such
member, constitutes a valid and binding obligation and agreement of such member,
and is enforceable against such member in accordance with its terms, except as
the enforcement hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws affecting the
rights and remedies of creditors and subject to general equity principles, (d)
the execution, delivery and performance of this Agreement by such member does
not and will not (i) violate or conflict with any law, rule, regulation, order,
judgment or decree applicable to it, her or him, (ii) result in any material
breach or material violation of, or constitute a material default (or an event
which, with notice or lapse of time or both, could become a material default)
under or pursuant to, or result in the loss of a material benefit under, or give
any right of termination, amendment, acceleration or cancellation of, any
agreement, contract, commitment, understanding or arrangement, in each case to
which one or more members of such Major Shareholder Group is a party or by which
it, she or he is bound and which is material to such Major Shareholder Group’s
business or operations or (iii) in the case of any entity, violate or conflict
with its organizational documents, (e) such member is the beneficial owner of
the number of shares of Common Stock set forth with respect to such member in
the report of beneficial ownership of the Common Stock on the latest Schedule
13D or Schedule 13G or amendment thereto filed by the applicable Major
Shareholder Group with the SEC prior to the date of this Agreement (each, a
“Group Report”), and (f) except as set forth in such Major Shareholder Group’s
Group Report, no Affiliate or Associate of any member of such Major Shareholder
Group holds or owns beneficially any shares of Common Stock or any voting or
economic interests therein or any rights or arrangements, agreements,
commitments or understandings relating thereto, including, without limitation,
any option, warrant or right to acquire or subscribe for the purchase of Common
Stock, or is a party or beneficiary to or of any synthetic security arrangement,
any stock borrowing or lending arrangement, any cash settled derivative, “total
return” or other form of “swap”, or any “put”, “call” ‘hedge” or “short”
position or arrangement.

 

 

 

 

3. Voting. At the 2018 Meeting, each member of the Ardsley Group, each member of
the Marrone Group and each member of the Waddell Group shall cause all shares of
the Company’s Common Stock beneficially owned by it, her or him or by its, her
or his respective Controlled Affiliates to be present for quorum purposes and to
be affirmatively voted in accordance with written instructions (the “Voting
Instructions”), delivered at least three (3) business days prior to the date of
the 2018 Meeting, from the members of the Ospraie Group with respect to up to
two (2) Board seats; provided, however, that no Party shall be obligated to vote
in favor of a Director nominee that is not an Eligible Nominee. The Voting
Instructions shall include a confirmation that each person for whom the members
of the Selected Major Shareholder Groups are requested to vote for is an
Eligible Nominee.

 

4. Grant of Irrevocable Proxy. Upon the failure of any member of the Ardsley
Group, the Marrone Group or the Waddell Group to vote its, her or his Common
Stock in accordance with the terms of this Agreement, such party hereby grants
to any person as designated by the Ospraie Group a proxy coupled with an
interest in all Common Stock beneficially held by such member (the “Proxy
Shares”), which proxy shall be irrevocable until this Agreement terminates
pursuant to its terms or this Section 4 is amended to remove such grant of
proxy, to vote at each regular or special meeting of stockholders in the manner
provided in Section 3 hereof. Each member of the Ardsley Group, each member of
the Marrone Group and each member of the Waddell Group hereby revokes all other
proxies and powers of attorney with respect to the voting rights with respect to
the Proxy Shares that such persons may have appointed or granted that may
conflict with the provisions of this Agreement, and each member of the Ardsley
Group, each member of the Marrone Group and each member of the Waddell Group
shall not grant any proxy or power of attorney or enter into any other voting
agreement with respect to the Proxy Shares that conflicts with the provisions of
this Agreement. This proxy granted hereby by each member of the Ardsley Group,
each member of the Marrone Group and each member of the Waddell Group is
irrevocable and is coupled with an interest, and each party hereto hereby
acknowledges and agrees that such grant of proxy to the person designated by the
Ospraie Group is coupled with an interest, is irrevocable.

 

5. Public Statements. No party hereto shall make any public statements with
respect to the matters covered by this Agreement without the prior mutual
consent of the Ospraie Group, the Ardsley Group, the Marrone Group and the
Waddell Group. The foregoing shall not prevent (i) any Major Shareholder Group,
in accordance with Rule 14a-1(l)(2)(iv) under the Exchange Act (but not
including the parenthetical exception in such clause (iv)) and solely in respect
of shares of Common Stock beneficially owned by it, her or him from announcing
its, her or his voting intention with respect to any publicly announced
proposals relating to a merger, acquisition, disposition of all or substantially
all of the assets of the Company, tender offer or exchange offer for a majority
of any class of capital stock of the Company or other business combination
involving the Company requiring a vote or tender of stockholders of the Company;
or (ii) the making of any factual statement which, after consultation by such
Major Shareholder Group with legal counsel, such Major Shareholder Group
determines in good faith is required by applicable legal process, subpoena, or
legal requirement or as part of a response to a request for information from any
governmental authority with jurisdiction over the party from whom information is
sought.

 

6. SEC Filings. Each Major Shareholder Group shall file with the SEC within the
time periods required by the Exchange Act and the rules and regulation
promulgated thereunder, an amendment to such party’s Group Report (or a Schedule
13D, if such Group Report was on Schedule 13G) or an initial Schedule 13D, which
shall (i) report such Major Shareholder Group’s execution and delivery of this
Agreement, (ii) file a copy of this Agreement as exhibit thereto and (iii)
otherwise comply with the requirements of Schedule 13D.

 

 

 

 

7. Other Agreements.

 

(a) Each member of a Major Shareholder Group shall report any changes in its,
her or his ownership of Common Stock to the Company and make all applicable
filings (under the Securities Act and the Exchange Act) with respect thereto on
a timely basis.

 

(b) Each member of a Major Shareholder Group hereby agrees that it, she or he
shall cause each of its, her or his Controlled Affiliates, current and future,
to comply with the terms of this Agreement.

 

(c) Anything to the contrary express or implied in this Agreement
notwithstanding, the parties hereby agree that this Agreement and the rights and
obligations of the parties hereunder shall terminate and be of no further force
or effect from and after the earlier to occur of (i) such time, if any, that the
Common Stock no longer is registered pursuant to and the Company no longer is
subject to the reporting requirements of any of Sections 12, 13 or 15(d) of the
Exchange Act and (ii) such time as the Ospraie Group no longer maintains the
Lead Investor Minimum Threshold (as defined in the Purchase Agreement).

 

8. Lock Up.

 

(a) Each member of a Selected Major Shareholder Group agrees that, commencing on
the date hereof and ending on the 180th day following the Closing Date (the
“Lock Up Period”), such member of a Selected Major Shareholder Group will not,
and will cause all of its, her or his Affiliates not to sell, offer to sell,
contract or agree to sell, hypothecate, pledge, grant any option to purchase,
make any short sale or otherwise dispose of or agree to dispose of, directly or
indirectly, any shares of Common Stock or Common Stock Equivalents, or establish
or increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder with respect to any shares of
Common Stock or Common Stock Equivalents owned directly by any member of a
Selected Major Shareholder Group (including holding as a custodian) or with
respect to which it, she or he has beneficial ownership within the rules and
regulations of the SEC (collectively, the “Lock Up Shares”),

 

(b) In addition to the restrictions set forth in Section 8(a), each member of
the Marrone Group agrees that during the Lock Up Period, such member of the
Marrone Group will not, and will cause all of its or her Affiliates not to (i)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of any of the Lock Up
Shares, whether any such transaction set forth in Section 8(a) or Section
8(b)(i) is to be settled by delivery of shares of Common Stock or other
securities, in cash or otherwise, (ii) make any demand for or exercise any right
or cause to be filed a registration statement, including any amendments thereto,
with respect to the registration of any shares of Common Stock or Common Stock
Equivalents or (iii) publicly disclose the intention to do any of the foregoing.

 

(c) The foregoing restriction is expressly agreed to preclude each member of a
Selected Major Shareholder Group, and any Affiliate thereof, from engaging in
any hedging or other transaction which is designed to or which reasonably could
be expected to lead to or result in a sale or disposition of the Lock Up Shares
even if the Lock Up Shares would be disposed of by someone other than a member
of a Selected Major Shareholder Group. Such prohibited hedging or other
transactions would include, without limitation, any short sale or any purchase,
sale or grant of any right (including, without limitation, any put or call
option) with respect to any of the Lock Up Shares or with respect to any
security that includes, relates to, or derives any significant part of its value
from the Lock Up Shares which, with respect to each member of the Ardsley Group
and each member of the Waddell Group, is designed to or which reasonably could
be expected to lead to or result in a sale or disposition of the Lock Up Shares
even if the Lock Up Shares would be disposed of by someone other than a member
of a Selected Major Shareholder Group.

 

(d) Notwithstanding the foregoing, with respect to any member of the Waddell
Group or any member of the Ardsley Group, the restrictions in this Section 8
shall not apply to any transfers of the Lock Up Shares, provided that the
transferee thereof agree to be bound in writing by the restrictions set forth
herein in form and substance satisfactory to the members of the Ospraie Group.

 

 

 

 

(e) Notwithstanding the foregoing, with respect to any member of the Marrone
Group, the restrictions shall not apply to (i) any transfers of the Lock Up
Shares as a bona fide gift or gifts, provided that the donee or donees thereof
agree to be bound in writing by the restrictions set forth herein, (ii) any
transfers to any trust for the direct or indirect benefit of the undersigned or
the immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value, (iii)
any distributions by a trust to its beneficiaries, provided that such
beneficiaries agree to be bound in writing by the restrictions set forth herein,
(iv) distributions of the Lock Up Shares to limited partners, limited liability
company members or stockholders of the undersigned provided that such Persons
agree to be bound in writing by the restrictions set forth herein or (v) the
entry by the undersigned into any plan under Rule 10b5-1 of the Exchange Act,
provided that in the case of clause (v), no sales shall be permitted to be made
under such plan, and no public disclosure or filing under the Exchange Act by
any person shall be required, or made voluntarily, in connection with the
adoption of any such plan prior to the expiration of the Lock-Up Period. For
purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.

 

(f) Each member of a Selected Major Shareholder Group now has, and, except as
contemplated by the immediately preceding sentence, for the duration of this
Lock-Up Agreement will have, good and marketable title to the Lock Up Shares,
free and clear of all liens, encumbrances, and claims whatsoever. Each member of
a Selected Major Shareholder Group also agrees and consents to the entry of stop
transfer instructions with the Company’s transfer agent (the “Transfer Agent”)
and registrar against the transfer of the Lock Up Shares except in compliance
with the foregoing restrictions.

 

(g) In order to enforce the covenants set forth in this Section 8, the Company
shall impose irrevocable stop-transfer instructions preventing the Transfer
Agent from effecting any actions in violation of this Section 8.

 

(h) Each member of the Selected Major Stockholder Group acknowledges and agrees
that the provisions set forth in this Section 8 are irrevocable and shall be
binding upon the heirs, legal representatives, successors, and assigns of each
member of a Selected Major Shareholder Group.

 

9. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed given when received if
delivered personally; when transmitted if transmitted by facsimile (with written
confirmation of transmission) or by electronic mail; the business day after it
is sent, if sent for next day delivery to a domestic address by overnight
courier (providing proof of delivery), in each case to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

If to the Ospraie Group:

 

Ospraie Ag Science LLC

c/o Dwight Anderson

437 Madison Avenue, 28th Floor

New York NY 10022

Attention: Dwight Anderson

Email: dwighta@ospraie.com

Telephone: 212-602-5000

 

With a copy (for informational purposes only) to:

 

ParkRiver Fund Solutions

437 Madison Avenue, 28th Floor

New York, NY 10022

Attention: Scott Baglio

Telephone: 212-602-5002

Email: sbaglio@parkriverfs.com

 

 

 

 

with a copy (which shall not constitute notice pursuant to this Section 9) to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2376

 

If to the Ardsley Group:

 

Ardsley Partners Renewable

Energy Fund, L.P.

262 Harbor Drive, 4th Floor

Stamford, CT 06902

Attention: Steve Napoli

Facsimile: (203) 355-0715

Telephone: (203) 564-4230

Email: steve@ardsley.com

 

with a copy (which shall not constitute notice pursuant to this Section 9) to:

 

Tannenbaum Helpern Syracuse &

Hirschtritt LLP

900 Third Avenue

New York, NY 10022

Attention: Wayne H. Davis

Tel: (212) 508-6705

Fax: (646) 390-6971

Email: davis@thsh.com

 

If to the Marrone Group:

 

Marrone Bio Innovations, Inc.
1540 Drew Avenue
Davis, CA 95618

Attention: Pamela G. Marrone, Ph.D.
Facsimile: (530) 302-0189

Telephone: (530) 302-8289

 

with a copy (which shall not constitute notice pursuant to this Section 9) to:

 

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

Attention: Alfredo B. D. Silva, Esq.

Facsimile: (415) 276-7201

Telephone: (415) 258-6213

 

 

 

 

If to the Waddell Group:

 

c/o Ivy Investment Management Company

Waddell & Reed Investment Management Company

6300 Lamar Avenue

Overland Park, KS 66202

Attention: Zachary H. Shafran,

Senior Vice President

Facsimile: (913) 236-1781

Telephone: (913) 236-1842

Email: zshafran@waddell.com

 

with a copy (which shall not constitute notice pursuant to this Section 9) to:

 

Kimberly A. Wingate

c/o Ivy Investment Management Company

Waddell & Reed Investment Management Company

6300 Lamar Avenue

Overland Park, KS 66202

Telephone: (913) 236-2672

Email: kwingate@waddell.com

 

10. Entire Agreement; Amendment and Waiver.

 

(a) This Agreement contains the entire understanding of the parties hereto with
respect to and supersedes all prior agreements, both written and oral, between
the parties, or any of them, relating to, the subject matter hereof.

 

(b) This Agreement may be amended only by a written instrument duly executed by
the parties hereto or their respective successors or assigns. No failure on the
part of any party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law.

 

11. Governing Law. This Agreement and any action, claim or legal proceeding
directly or indirectly based upon, relating to arising out of this Agreement or
the negotiation, execution or performance hereof, shall be governed by, and
construed in accordance with, the internal procedural and substantive laws of
the State of Delaware, irrespective of any applicable principles of conflicts of
laws.

 

12. Jurisdiction; Service of Process; Waiver of Jury Trial.

 

(a) Each of the parties irrevocably submits to the exclusive jurisdiction of the
Court of Chancery of the State of Delaware or, if such court lacks subject
matter jurisdiction, the United States District Court sitting in New Castle
County in the State of Delaware, for the purpose of any action, claim or legal
proceeding directly or indirectly based upon, relating to arising out of this
Agreement or the negotiation, execution or performance hereof, and each of the
parties hereby irrevocably agrees that all claims in respect to such action,
claim or legal proceeding shall be brought in, and may be heard and determined,
exclusively in such state or federal courts. Each of the parties irrevocably and
unconditionally waives any objection to the laying of venue in, and any defense
of inconvenient forum to the maintenance of, any action or proceeding so
brought. Each of the parties agrees that a final judgment in any action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

 

 

 

(b) Each of the parties irrevocably consents to the service of the summons and
complaint and any other process in any other action or proceeding relating to
the transactions contemplated by this Agreement, on behalf of itself or its
property, by personal delivery of copies of such process to such party at the
addresses set forth in Section 9. Nothing in this Section 12 shall affect the
right of any party to serve legal process in any other manner permitted by law.

 

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION DIRECTLY OR
INDIRECTLY BASED UPON, RELATING TO ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THE NEGOTIATION, EXECUTION OR PERFORMANCE
HEREOF OR THEREOF. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATION OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

13. Specific Performance. Each party hereto acknowledges and agrees, on behalf
of itself, herself or himself and its, her or his Affiliates, that irreparable
harm would occur in the event any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties will be entitled to specific relief
hereunder, including, without limitation, an injunction or injunctions to
prevent and enjoin breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof in any state or federal court in
the State of Delaware, in addition to any other remedy to which they may be
entitled at law or in equity. Each party hereto agrees, on behalf of itself,
herself or himself and its, her or his Affiliates and Associates, that any
requirements for the securing or posting of any bond with such remedy are hereby
waived.

 

14. Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties (whether by
operation of law or otherwise) without the prior written consent of the other
parties. No assignment by any party shall relieve such party of any of its, her
or his obligations hereunder. Subject to the foregoing, this Agreement will be
binding upon, inure to the benefit of and be enforceable by the parties and
their respective successors and permitted assigns.

 

15. No Third-Party Beneficiaries. Nothing in this Agreement is intended to
confer on any person other than the parties hereto or their respective
successors and assigns, and their respective Affiliates to the extent provided
herein, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

 

16. Mutual Drafting. Each party has participated in the drafting of this
Agreement, which each party acknowledges is the result of extensive negotiations
between the parties. Accordingly, the parties agree that in the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties, and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

17. Miscellaneous. The headings of the Sections are inserted for convenience of
reference only and are not deemed to affect the interpretation of this
Agreement. Unless the context requires otherwise, words incorporating the
singular shall include the plural and vice versa and words importing a gender
shall include every gender.

 

18. Counterparts; Facsimile or Electronic Signatures. This Agreement may be
executed in one or more counterparts, and by the different parties in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement. This
Agreement or any counterpart may be executed and delivered by facsimile copies
or delivered by electronic communications by portable document format (.pdf),
each of which shall be deemed an original.

 

Signature Page Follows

 

 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first written above.

 

  OSPRAIE GROUP       OSPRAIE AG SCIENCE LLC         By: /s/ Dwight Anderson  
Name: Dwight Anderson   Title: Managing Member

 

  DWIGHT ANDERSON         /s/ Dwight Anderson

 

Signature Page – Voting and Lock Up Agreement

 

 

 

 

  ARDSLEY GROUP       ARDSLEY ADVISORY PARTNERS       By: /s/ Steve Napoli  
Name: Steve Napoli   Title: Partner

 

  ARDSLEY PARTNERS I         By: /s/ Steve Napoli   Name: Steve Napoli   Title:
Partner

 

  PHILLIP J. HEMPLEMAN           /s/ Phillip J. Hempleman

 

  ARDSLEY PARTNERS FUND II, L.P.         By: /s/ Steve Napoli   Name: Steve
Napoli   Title: Partner



 

  ARDSLEY PARTNERS ADVANCED HEALTHCARE FUND, L.P.         By: /s/ Steve Napoli  
Name: Steve Napoli   Title: Partner



 

  ARDSLEY PARTNERS RENEWABLE ENERGY FUND         By: /s/ Steve Napoli   Name:
Steve Napoli   Title: Partner

 

  ARDSLEY DUCKDIVE FUND, L.P.         By: /s/ Steve Napoli   Name: Steve Napoli
  Title: Partner

 

Signature Page – Voting and Lock Up Agreement

 

 

 

 

  WADDELL GROUP       IVY SCIENCE & TECHNOLOGY FUND         By: Ivy Investment
Management Company,     its investment adviser,         By: /s/ Zachary H.
Shafran   Name: Zachary H. Shafran   Title: Senior Vice President        
WADDELL & REED ADVISORS SCIENCE & TECHNOLOGY FUND         By: Waddell & Reed
Investment Management     Company, its investment adviser,         By: /s/
Zachary H. Shafran   Name: Zachary H. Shafran   Title: Senior Vice President    
    IVY VIP SCIENCE & TECHNOLOGY         By: Ivy Investment Management Company,
    its investment adviser,         By: /s/ Zachary H. Shafran   Name: Zachary
H. Shafran   Title: Senior Vice President

 

Signature Page – Voting and Lock Up Agreement

 

 

 

 



  MARRONE GROUP         PAMELA G. MARRONE, PH.D.         By: /s/ Zachary H.
Shafran     /s/ Pamela G. Marrone, Ph.D.

 

Acknowledged by:       MARRONE BIO INNOVATIONS, INC.         By: /s/ Pamela G.
Marrone, Ph.D.   Name: Pamela G. Marrone, Ph.D.   Title: Chief Executive Officer
 

 

Signature Page – Voting and Lock Up Agreement

 

 

 

 

Schedule A

 

Ospraie Ag Science LLC

Dwight Anderson

 

 

 

 

Schedule B

 

Ardsley Advisory Partners

Ardsley Partners I

Phillip J. Hempleman

Ardsley Partners Fund II, L.P.

Ardsley Partners Advanced Healthcare Fund, L.P.

Ardsley Partners Renewable Energy Fund

Ardsley Duckdive Fund, L.P.

 

 

 

 

Schedule C

 

Pamela G. Marrone, Ph.D.

 

 

 

 

Schedule D

 

Ivy Science & Technology Fund

Waddell & Reed Advisors Science & Technology Fund

Ivy VIP Science & Technology

 

 

 

 